UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 93-2126

                 TENNESSEE GAS PIPELINE COMPANY,

                      Plaintiff - Appellee,

                                v.

                 104 ACRES OF LAND, MORE OR LESS,
                      IN PROVIDENCE COUNTY,
                      STATE OF RHODE ISLAND,

                      Defendant - Appellee,

                 WALTER R. AND CLARA J. LAWRENCE,
                    JUDITH B. MOREAU, ET AL.,

                     Defendants - Appellants.

                                           

No. 94-1283

                 TENNESSEE GAS PIPELINE COMPANY,

                      Plaintiff - Appellee,

                                v.

              WALTER R. LAWRENCE; CLARA J. LAWRENCE;
                        JUDITH B. MOREAU,

                     Defendants - Appellants.

                                           

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Francis J. Boyle, U.S. District Judge]
                                                      

                                           

                              Before

                    Torruella, Cyr and Boudin,

                         Circuit Judges.
                                       

                                           

     Morton L.  Simons,  with whom  Barbara M.  Simons, Simons  &
                                                                 
Simons, Robert S. Bruzzi and Law Office of Robert S. Bruzzi, were
                                                           
on brief for appellants.
     Paul M. Sanford,  with whom Kathryn S.  Holley, Christine M.
                                                                 
Gravelle, Peter  V. Lacouture  and Tillinghast Collins  & Graham,
                                                                
were on brief for appellee.

                                           

                         August 24, 1994
                                           

                               -2-

          TORRUELLA, Circuit Judge.  Defendants Judith Moreau and
                                  

Walter and Clara Lawrence  ("the landowners") appeal the district

court's  thirty percent reduction of an  award of attorneys' fees

based upon  a failure  of the  landowners' counsel to  adequately

document  the charges.   The landowners also  appeal the district

court's failure to include certain costs and prejudgment interest

in the award, and the district court's denial of a subsequent fee

application seeking reimbursement for  fees and expenses incurred

in  prosecuting the initial fee  application.  We  affirm in part

and reverse in part.

                                I.

                            BACKGROUND
                                      

          The  facts  of this  case  are set  forth  with greater

detail in  the district  court's opinion regarding  the principal

fee application in  Tennessee Gas  Pipeline Co. v.  104 Acres  of
                                                                 

Land,  828 F.  Supp. 123  (D. R.I.  1993).   In 1986,  plaintiff-
    

appellee Tennessee  Gas Pipeline  Co. ("Tennessee Gas")  sought a

certificate  of  public  convenience  from  the   Federal  Energy

Regulatory  Commission   ("FERC")  to  allow   Tennessee  Gas  to

construct facilities for  the transmission of natural  gas on the

landowners' property.  In  May 1989, FERC issued Tennessee  Gas a

conditional  certificate for  construction on  the property.   In

December 1989  and February  1990, Tennessee Gas  brought eminent

domain proceedings in the  district court against the landowners,

seeking  to obtain rights-of-way and  a portion of  their land in

order  to construct and maintain  the natural gas  pipeline.  The

                               -3-

landowners retained  counsel to intervene in  the FERC proceeding

and  requested  FERC  to  modify  its  May  1989  certificate  by

rerouting  the final leg of the proposed line to utilize existing

rights-of-way.   After proceedings  in the  district court and  a

proceeding  before FERC, Tennessee  Gas changed the  route of its

pipeline and dismissed the eminent domain proceedings against the

landowners.  

          The  landowners moved  for costs  and attorneys'  fees,

pursuant to  the Uniform Relocation Assistance  and Real Property

Acquisition Policies Act ("Relocation Act"), 42 U.S.C.   4601  et
                                                                 

seq.   On  August  25,  1993,  the  district  court  awarded  the
    

landowners attorneys'  fees but disallowed thirty  percent of the

fees requested by the law firm of Simons & Simons ("Simons"), one

of the  two  firms that  represented the  landowners, because  it

found that  the firm failed  to adequately document  its charges.

Tennessee  Gas paid  the  fee award  on September  7,  1993.   On

September  22,  1993, the  landowners  filed  a supplemental  fee

application seeking reimbursement for fees and  expenses incurred

in prosecuting  the principal  fee application during  the period

from April 29, 1992, to  March 1993.  On September 24,  1993, the

landowners filed  a notice of  appeal from  the district  court's

order with respect to the principal fee application.  On March 2,

1994,   the  district   court   entered   judgment  denying   the

supplemental fee  petition because the court  determined that the

petition  was  untimely.   The  landowners appealed  the  March 2

order.    In  April, this  court  ordered  that  both appeals  be

                               -4-

consolidated.

                               -5-

                               II.

                            DISCUSSION
                                      

          A.  Reduction in Attorneys' Fees

          The landowners sought an  award of costs and attorneys'

fees  under  42  U.S.C.      4654,  which  provides  that   in  a

condemnation action abandoned by  the condemnor, the court "shall

award" the  property owner "such sums  as will in  the opinion of

the  court  reimburse  such   owner  for  his  reasonable  costs,

disbursements, and expenses, including  reasonable attorney . . .

fees, actually incurred because of the condemnation proceedings."

The  landowners  contend  that  because  Section  4654  uses  the

mandatory  language "shall  award," an  award of  attorneys' fees

under  this  section  is  not discretionary,  and  a  landowner's

computation  of  hours  should  be  accepted  even  if  there  is

insufficient documentation  absent a  specific showing  of abuse.

We disagree.

          Section   4654  provides   for  the   reimbursement  of

"reasonable" costs  and fees.   This Court's opinions  "have left

reasonably  open   the  question  of  precisely   how  the  judge

ascertains the number of hours reasonably expended" by counsel on

a case  in which  attorneys' fees are  sought.  United  States v.
                                                              

Metropolitan  Dist.  Com.,  847  F.2d  12,  16  (1st  Cir.  1988)
                         

(internal quotations and citation omitted).  "What  we expect the

trial  court  to do  is make  concrete  findings, supply  a clear

explanation  of its reasons  for the fee award,  and most of all,

retain  a sense of overall proportion."  Id. (internal quotations
                                            

                               -6-

and  citations omitted).    Accordingly, we  review the  district

court's fee award for  abuse of discretion.  Foley v. Lowell, 948
                                                            

F.2d 10 (1st Cir. 1991).

          The district  court indicated that it  would employ the

lodestar analysis  in determining  the reasonableness of  the fee

applications.  Tennessee Gas  Pipeline Co., 829 F. Supp.  at 128.
                                          

"If an alternative method is not expressly dictated by applicable

law, we have customarily found it best to calculate fees by means

of the  [lodestar] time and  rate method. .  . ."   Weinberger v.
                                                              

Great  Northern Nekoosa Corp., 925 F.2d 518, 526 (1st Cir. 1991).
                             

Because Section  4654 does not  dictate an alternative  method to

calculate  fees, the district court's use  of the lodestar method

was proper.

          Where a district court applies the lodestar method, the

fee-seeker must  usually provide a particularized  account of his

claim. Id. at  527.  "[T]he  absence of detailed  contemporaneous
          

time records, except  in extraordinary  circumstances, will  call

for  a substantial reduction in any award or, in egregious cases,

disallowance."   Grendel's Den, Inc. v. Larkin, 749 F.2d 945, 952
                                              

(1st Cir.  1984).  In order for  litigants to receive fee awards,

this court has  required that  they submit "a  full and  specific

accounting of the  tasks performed, the dates of performance, and

the number of hours spent on each task."  Weinberger, 925 F.2d at
                                                    

527 (internal quotations and citations omitted).

          The district  court found that the  Simons' time sheets

were not sufficiently  detailed to enable the court  to determine

                               -7-

whether  the fees  were excessive or  duplicative.   The district

court stated  that "[t]he  time summaries  are replete  with time

charges  for such  matters as  'Confer with  co-counsel,' 'Confer

with  client,' 'Review materials,'  Review documents,' and 'Legal

Research' without any indication of the subject matter involved."

The  district  court  explained that  in  addition  to  making it

impossible for the court  to gage whether the task  performed was

warranted, the failure to include some description of the subject

matter of the  task made it  impossible to determine if  the time

factor  allocated was  appropriate  or excessive.   The  district

court also found that discrepancies in Simons' submissions raised

questions as to their accuracy and whether such records were kept

contemporaneously.    The district  court  clearly explained  its

findings and the court  was justified in reducing the  fee award.

The court did not  abuse its discretion by reducing  the award of

fees  claimed by Simons by  thirty percent.   We therefore affirm

the district court's reduction of Simons' attorneys' fees.

          B.  Prejudgment Interest and other Costs

          In  the  proceedings  before  the  district  court, the

landowners requested  interest on fees  and costs from  April 29,

1992, the date  they had filed their  motion for fees  and costs.

The  request for  prejudgment interest  was opposed  by Tennessee

Gas.    The  district  court's   opinion  makes  no  mention   of

prejudgment interest  and the  district court's judgment  did not

include any  prejudgment interest.   The landowners  also contend

that  the   district  court,  without   comment  and   apparently

                               -8-

inadvertently, failed to include in the award an item of $889 for

two  "round-trip"   airfares   between  Washington,   D.C.,   and

Providence, R.I., to permit counsel for the landowners  to attend

a settlement  conference  and  a meeting  on  the  Tennessee  Gas

project.   According to  the landowners,  the vouchers  for these

trips, accompanied  by an affidavit describing the purpose of the

trips, were submitted to the district court and served on counsel

for Tennessee Gas on March 12, 1993.

          Because the district court  did not advance any reasons

for  its  denial  of  the  landowners'  request  for  prejudgment

interest, or the cost of the airline tickets, we will remand this

case to the  district court so that it  may determine whether the

landowners  are   entitled  to   prejudgment   interest  and   to

reimbursement for the cost of the airline tickets.

          C.  Supplemental Fee Application

          In  its memorandum  and order  denying the  landowners'

supplemental fee application,  the district court indicated  that

ordinarily a litigant should have one opportunity to obtain fees,

but that "[t]here is no reason  why a pending application may not

be supplemented to the  time the court acts on  the application."

The  court acknowledged that there is  no stated time requirement

for  filing fee  applications included  in 42  U.S.C.    4601, et
                                                                 

seq., but stated that there must be some time limit within  which
    

applications  must  be filed.   The  court  pointed out  that the

Supreme  Court has  indicated  that fee  applications should  not

result in secondary litigation, Commissioner, I.N.S. v. Jean, 496
                                                            

                               -9-

U.S. 154, 163  (1990), and  that the First  Circuit has  embraced

this principle, Par s v.  U.S. Dept. of Housing & Urban Dev., 988
                                                            

F.2d  236, 241 (1st  Cir. 1993).  The  district court stated that

"if  [the  landowners']  application  was approved,  it  must  be

expected that a third  application will be made for  the services

rendered in  connection with this second application."  The court

then pointed out  that "[h]ere the  second application was  filed

September  12,  1993, 29  days  after  the  court's formal  order

allowing the first petition, more than two months after the court

filed its opinion, six months after the last of the services were

rendered, and seventeen months after  the beginning of the period

for which [the landowners] seek reimbursement."  The court stated

that "[e]xcept in unusual circumstances not present in this case,

application for  reimbursement for legal services rendered before

the  court determines a fee application should be made before the

court acts on the  application, otherwise reimbursement should be

foregone."   The court then concluded that the second application

for fees came too late.

          The landowners  contend that neither  the Uniform  Real

Property  Acquisition  Policies  Act  nor  any  other  applicable

statute imposed a time requirement for filing a  fee application,

and  therefore, by  denying  their application  as untimely,  the

district  court in effect enunciated a new rule which it unfairly

applied  retroactively to  the landowners.   In support  of their

position,   the  landowners   argue  that   the  amount   of  the

supplemental  fee claim was unknown at the time the principal fee

                               -10-

application  was submitted,  and  the landowners  could not  have

known  precisely  what the  amount of  this  claim was  until the

principal application  was resolved.   Therefore, they  could not

determine the  amount, or  submit a supplemental  fee application

until they had been  awarded fees.  The landowners  also contend,

and the  record shows, that  they advised the  court on  March 3,

1993 -- 4 1/2  months before its preliminary fee  application and

almost six months before the court entered its judgment regarding

the  preliminary fee  application  -- that  they  would submit  a

supplemental fee application at the appropriate time.

          We agree  with the  district court  that there  must be

some time limit within which a party must file an application for

supplemental fees,  and  we  believe that  it  is  reasonable  to

require, absent any other statutory mandate, that where possible,

such application be made  before the court acts on  the principal

fee  application.    In  the  present case,  however,  where  the

district  court  had   not  previously  articulated  this   novel

requirement,  where  the  landowners  had advised  the  court  in

writing   of  their   intention  to   file  a   supplemental  fee

application, and  where Congress has directed  district courts to

award  landowners their  reasonable  costs  and  attorneys'  fees

incurred because  of aborted  condemnation proceedings,  we agree

with the landowners that it would be unfair, and would contravene

the  Congressional  purpose,   to  apply  the  district   court's

requirement retroactively.

          We therefore vacate the district court's order  denying

                               -11-

the landowners' supplemental fee  application, and remand for the

district court  to determine the  reasonable fees to  be awarded.

We further order that any application for fees in connection with

this second application be submitted to the district court before

the district court acts on the second application.

          Affirmed in part; vacated and remanded in part.
                                                        

                               -12-